DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.
Status of Claims
Claim 2 is cancelled. Independent claim 1 is amended. Claims 4 and 5 are withdrawn. Claims 1, 3 and 6  are currently examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a low thermal conductivity raw material layer containing a low thermal conductivity raw material formed of SiC in at least one of a position above or below the high thermal conductivity raw material layer”, and the claim also recites “the low thermal conductivity raw material layer is disposed above and below the high thermal conductivity raw material layer” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claims 3 and 6 are rejected because they depend on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al (JP 2009051702 A, machine translation, “Kondo”), and further in view of Kuriyama et al (JP 2000007492 A, machine translation, “Kuriyama”).
Regarding claims 1 and 3, Kondo (entire document) teaches a method of producing a SiC single crystal ingot 4, comprising in a lower part of a crucible 1, forming a raw material part (SiC raw material 2) by disposing a SiC raw material layer 2b having a large average particle size below a SiC raw material layer 2a having a small average particle size (fig 1, 0008-0012), same high thermal conductivity raw material layer and low thermal conductivity raw material layer as the recited in the instant claim 3, therefore it is reasonably expected that the SiC raw material layer 2b (having large average particle size) in Kondo has a high thermal conductivity and the SiC raw material layer 2a (having small average particle size) has a low thermal conductivity. If the composition is physically the same, it must have the same properties. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 II.
Kondo the high thermal conductivity raw material as addressed above, and further teaches heating the SiC raw material powder (inside the crucible) to 2000 to 2500 ºC (0021), the higher temperature point/region (a point of maximum temperature) is within the SiC raw material (0018, 0021 and 0022), and the heating temperature or temperature gradient/ distribution directly affect the quality of the grown crystal and the heating temperature or temperature gradient/distribution is adjustable by adjusting the heating device (0018, 0021, 0025). Thus it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify/optimize the temperature in Kondo, and obtained various temperatures or temperature distributions including the instantly claimed “the maximum temperature within the high thermal conductivity raw material layer” in order to form single crystals having high quality, by conducting routine experimentation of a result effective variable. See MPEP 2144.05 (II) (A-B). Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Kondo also teaches sublimating the raw material and growing the SiC single crystal ingot (0016).
Kondo teaches that the low thermal conductivity raw material layer is disposed above the high thermal conductivity raw material layer to form the raw material part as addressed above, but does not explicitly teach that the low thermal conductivity raw material layer is disposed below the high thermal conductivity raw material layer to form the raw material part. However Kuriyama teaches a method of producing silicon carbide single crystal, wherein a raw material layer having smaller particle size is below a raw material layer having larger particle size (0014-0016). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Kondo by placing a raw material layer having smaller particle size (low thermal conductivity raw material layer) below the high thermal conductivity raw material layer of Kondo as suggested by Kuriyama in order to promote the sublimation of the raw material for efficiently producing a single crystal (Kuriyama 0008).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo/ Kuriyama as applied to claim 1 above, and further in view of Tomoaki et al (JP 2013103848 A, machine translation, “Tomoaki”).
Regarding claim 6, Kondo/Kuriyama teaches the crucible having a bottom (Kondo fig 1; Kuriyama fig 1), but does not explicitly teach that an insulating material is disposed outside the bottom of the crucible. However, Tomoaki (entire document) teaches that an insulating material 6 (installed around the crucible 1) includes a portion disposed outside of the bottom of the crucible 1 (fig 1, 0012, 0014, 0023, 0035 and 0051). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Kondo per teachings of Kondo/Kuriyama in order to provide suitable thermal conditions for producing a single crystal having high quality (Tomoaki abstract, 0012, 0014, 0023 and 0035). Also, regarding the “insulating material is disposed outside of the bottom of the crucible” limitation, it is an apparatus limitation in a process claim. Unless the apparatus limitations affect the process in a manipulative sense, they may have little weight in the process claims. In re Leeson Corp. 185 USPQ 156; In re Tarczy-Hornoch 158 USPQ 141, 150; In re Edwards 128 USPQ 387; Stalego v. Heymes 120 USPQ 473, 478 (CCPA); Ex parte Hart 117 USPQ 193; In re Freeman 44 USPQ 116 (CCPA); In re Sweeney 72 USPQ 501 (CCPA).
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yuki et al (JP 2017095304 A, machine translation, “Yuki”), and further in view of Kondo et al (JP 2009051702 A, machine translation, “Kondo”).
Regarding claim 1, Yuki teaches a method of producing a SiC single crystal ingot comprising in a lower part of a crucible 11, forming a raw material part 14 containing silicon carbide particles made of SiC by disposing a plurality of the silicon carbide raw material layers coated with carbon having different coating thicknesses (figs 3 and 4, 0060-0071); apparently silicon carbide having different coating thicknesses have different thermal conductivities, meeting the instantly claimed high thermal conductivity raw material layer containing a high thermal conductivity raw material formed of SiC and a low thermal conductivity raw material layer containing a low thermal conductivity raw material formed of SiC in at least one of a position above or below the high thermal conductivity raw material layer, and heating an inside of the crucible and sublimating the raw material and growing the SiC single crystal ingot (0023).
Yuki further teaches that the surface of the raw material particles becomes black (0054), the plurality of coating layers have different thicknesses with different levels of darkness (figs 3 and 4, 0060 and 0069), and the layer with a thicker coating or a thinner coating may be in a stepwise fashion toward the seed crystal (fig 4, 0069), e.g., the low thermal conductivity raw material layer is disposed above or below the high thermal conductivity raw material layer to form the raw material part. Yuki does not explicitly teach that the low thermal conductivity raw material layer is disposed above and below the high thermal conductivity raw material layer to form the raw material part. However, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
Yuki teaches the heating process as addressed above, but remains silent to heating to a temperature of 2,000 °C to 2,500 °C such that a point of maximum temperature is within the high thermal conductivity raw material layer. However, Kondo (entire document) teaches a method of producing a SiC single crystal ingot, wherein the SiC raw material powder is heated to 2000 to 2500 ºC (0021), the higher temperature point/region is within the SiC raw material (0018, 0021 and 0022), the heating temperature or temperature gradient/ distribution directly affect the quality of the grown crystal and the heating temperature or temperature gradient/distribution is adjustable by adjusting the heating device (0018, 0021, 0025). Thus it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Yuki by Kondo, and obtained various temperatures or temperature distributions including the instantly claimed “point of the maximum temperature in a range of 2,000 °C to 2,500 °C inside the crucible is within the high thermal conductivity raw material layer” in order to form single crystals having high quality. Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Kondo also teaches sublimating the raw material and growing the SiC single crystal ingot (0016).
Regarding claim 3, Yuki teaches that the size and shape of the silicon carbide raw material are not particularly limited, and variable (0034), and Kondo teaches that the different layers of the raw material have different particle size, for example, the SiC raw material layer 2b having a large average particle size below a SiC raw material layer 2a having a small average particle size (0008-0012). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Yuki by using the particles having different sizes in different layers as suggested by Kondo in order to provide suitable conditions for growing silicon carbide crystals having high quality and long length (Kondo 0024).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yuki/ Kondo as applied to claim 1 above, and further in view of Tomoaki et al (JP 2013103848 A, machine translation, “Tomoaki”).
Regarding claim 6, Yuki/Kondo teaches the crucible having a bottom (Yuki figs 3 and 4; Kondo fig 1), but does not explicitly teach that an insulating material is disposed outside the bottom of the crucible. However, Tomoaki (entire document) teaches that an insulating material 6 (installed around the crucible 1) includes a portion disposed outside of the bottom of the crucible 1 (fig 1, 0012, 0014, 0023, 0035 and 0051). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Yuki/Kondo per teachings of Tomoaki in order to provide suitable thermal conditions for producing a single crystal having high quality (Tomoaki abstract, 0012, 0014, 0023 and 0035). Also, regarding the “insulating material is disposed outside of the bottom of the crucible” limitation, it is an apparatus limitation in a process claim. Unless the apparatus limitations affect the process in a manipulative sense, they may have little weight in the process claims. In re Leeson Corp. 185 USPQ 156; In re Tarczy-Hornoch 158 USPQ 141, 150; In re Edwards 128 USPQ 387; Stalego v. Heymes 120 USPQ 473, 478 (CCPA); Ex parte Hart 117 USPQ 193; In re Freeman 44 USPQ 116 (CCPA); In re Sweeney 72 USPQ 501 (CCPA).
Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to “unexpected result”, e.g. “the claimed invention …it is possible to improve the temperature distribution uniformity of the high thermal conductivity raw material layer more than when the low thermal conductivity raw material layer is laminated above or below the high thermal conductivity raw material layer…”, have been considered but are not persuasive. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support (MPEP 716.02d). It is noted that the instant claim 1 explicitly recites “a low thermal conductivity raw material layer containing a low thermal conductivity raw material formed of SiC in at least one of a position above or/and below the high thermal conductivity raw material layer”. As addressed above, Kondo explicitly teaches that the low thermal conductivity raw material layer is disposed above the high thermal conductivity raw material layer to form the raw material part (fig 1, 0008-0012); Kuriyama teaches that the low thermal conductivity raw material layer is disposed below the high thermal conductivity raw material layer to form the raw material part (0014-0016), e.g., the teachings of either Kondo or Kuriyama meet the instantly claimed “a low thermal conductivity raw material layer containing a low thermal conductivity raw material formed of SiC in at least one of a position above or below the high thermal conductivity raw material layer”. Even if the narrower limitation “the low thermal conductivity raw material layer is disposed above and below the high thermal conductivity raw material layer to form the raw material part” is considered, the combination of Kondo and Kuriyama teaches the instantly claimed method as addressed in the art rejection listed above. Therefore “improving the temperature distribution uniformity of the high thermal conductivity raw material layer more than when the low thermal conductivity raw material layer is laminated above or below the high thermal conductivity raw material layer” would be reasonably expected because a similar process/method is expected to produce similar results/effects. A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). See MPEP 2143.02.
Applicant’s arguments that “Kondo does not disclose or suggest that the small diameter raw material 2a layer is formed both above and below the large diameter raw material 2b layer… the small diameter raw material 2a layer in Kondo would not be disposed below the large diameter raw material 2b layer” have been considered, but not found persuasive. It is firstly noted that “the small diameter raw material 2a layer in Kondo would not be disposed below the large diameter raw material 2b layer” is merely the applicant’s opinion to Kondo, and not supported by factual evidence. In fact, nowhere in Kondo discloses that “the small diameter raw material 2a layer in Kondo cannot be disposed below the large diameter raw material 2b layer”, e.g., Kondo is open to any modification. It is well established that arguments of counsel cannot take the place of factually supported objective evidence.  See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). In the instance, it is noted that Kondo does not explicitly teach that the low thermal conductivity raw material layer is disposed below the high thermal conductivity raw material layer to form the raw material part. However the secondary reference to Kuriyama teaches a method of producing silicon carbide single crystal, wherein a raw material layer having smaller particle size is below a raw material layer having larger particle size (0014-0016). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Kondo by placing a raw material layer having smaller particle size (low thermal conductivity raw material layer) below the high thermal conductivity raw material layer of Kondo as suggested by Kuriyama in order to promote the sublimation of the raw material for efficiently producing a single crystal (Kuriyama 0008).
Applicant’s arguments that “…Kuriyama does not disclose or suggest that the small diameter particles layer is formed both above and below the large diameter particles layer… When the small diameter particles layer is disposed above the large diameter particles layer, sublimated gas generated at the lower side of raw material part 2 cannot easily pass through to the upper side. Therefore, such an arrangement would not be applied for Kuriyama… one of ordinary skill in the art would not have been motivated to combine the teachings of Kondo and Kuriyama” have been considered, but not found persuasive. It should be firstly noted that it is the teachings of Kondo being modified, instead of the teachings of Kuriyama. As addressed above, Kondo already explicitly teaches that the low thermal conductivity raw material layer is disposed above the high thermal conductivity raw material layer to form the raw material part (fig 1, 0008-0012). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is examiner’s position that a prima facie case of obviousness is well-established per teachings/combination of the instantly cited references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714